Citation Nr: 1750866	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-40 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the matter has since been transferred to the RO in North Little Rock, Arkansas.

In June 2017, the Veteran provided testimony at a Board hearing via video conference before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The reopened issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1977 rating decision denied the Veteran's claim for entitlement to service connection for back condition; and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  Evidence added to the record since the final March 1977 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The March 1977 rating decision that denied a claim of entitlement to service connection for back condition is final.  38 U.S.C.A. § 4005(c) (1976), 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1977).

2.  New and material evidence having been received, the claim for entitlement of service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In December 1976, the Veteran filed his original claim for entitlement to service connection for back condition.  The RO denied the claim in a March 1977 rating decision because even though the Veteran in the past received treatment for lumbosacral strain, no disabling residuals were found at a March 1977 VA examination.

The Veteran did not submit any evidence within one year of the March 1977 rating decision, nor did he file a timely appeal to the March 1977 rating decision.  Therefore, it is final.  38 U.S.C.A. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

The Veteran filed a claim to reopen his claim for service connection for low back pain in December 2009.  The April 2010 rating decision on appeal reopened but denied the claim on the merits.

The basis of the March 1977 prior final denial was the RO's findings that there was no disability found on examination.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the March 1977 rating decision that addresses this basis.

Evidence submitted and obtained since the March 1977 rating decision includes VA and private treatment records, a March 2010 VA examination report and lay evidence.  In particular, the March 2010 VA examination report shows a current diagnosis of degenerative disc disease of the lumbar spine.

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses whether the Veteran has a currently diagnosed low back disability that may be related to his service, and is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a low back disability since the March 1977 rating decision.  On this basis, the issue of entitlement to service connection for a low back disability is reopened.



ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran contends that he injured his lower back while on temporary duty to San Diego, California when he fell about 8 feet while playing basketball.  In a March 2017 statement, he indicated that he was taken to Balboa Naval Hospital for treatment and shattered L-4 disc was found on x-rays. 

Private treatment records dated in October 2008 note that the Veteran was seen for a worker's compensation injury that occurred on October 27, 2008.  He reported he felt a pop in his low back in the morning while he was trying to pick up some rubber off the floor.

A March 2010 VA examiner opined that it is less likely than not that the Veteran's current low back pain is the same back pain he experienced in service.  The examiner noted that the Veteran's back pain in service began in 1974 and continued until 1976; however exit examination showed no complaints of back pain nor any back disability or complications.  It was noted the post-service treatment records show back complaints began again in 2008 that were initially related to the work-related injury; several reports of documentation show the Veteran required on-the-job injury while working at Cooper Tire, that was treated, and he received workman's compensation.  

However, in his May 2010 notice of disagreement, the Veteran argued although he hurt his back while working at Cooper Tire, he had a preexisting injury from service.  He spent 6 months on light duty while in the Marine Corps and Balboa Naval Hospital.  He stated he was treated for lower back pain at the VA Medical Center in Shreveport, Louisiana, years before this injury.  He argues he has complained of a back injury in service.  During his July 2017 Board hearing, he testified that he filed a disability claim regarding this injury.  Therefore, any worker's compensation determinations, or any corresponding medical or employment records are clearly relevant to the Veteran's claim on appeal, and should be obtained and associated with claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated treatment records for the Veteran from the VA Medical Center in Shreveport, Louisiana, and all associated outpatient clinics, dated from December 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  After obtaining any necessary information, to include any needed authorization forms, from the Veteran, contact the appropriate agency to obtain a copy of all determinations associated with any claim for worker's compensation benefits, as well as all medical and employment records relied upon in making the determination(s), in regard to the Veteran's occupational back injury in February 2008.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record subsequent to the issuance of the January 2017 supplemental statement of the case.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


